
	
		II
		112th CONGRESS
		1st Session
		S. 38
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide improved reimbursement for clinical social worker services under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Equity for Clinical Social Workers Act
			 of 2011.
		2.Improved
			 reimbursement for clinical social worker services under Medicare
			(a)In
			 generalSection 1833(a)(1)(F)(ii)
			 of the Social Security Act
			 (42
			 U.S.C. 1395l(a)(1)(F)(ii)) is amended to read as follows:
			 (ii) the amount determined by a fee schedule established by the
			 Secretary,.
			(b)Definition of
			 clinical social worker services expandedSection 1861(hh)(2) of the
			 Social Security Act (42 U.S.C.
			 1395x(hh)(2)) is amended by striking services performed
			 by a clinical social worker (as defined in paragraph (1)) and inserting
			 such services and such services and supplies furnished as an incident to
			 such services performed by a clinical social worker (as defined in paragraph
			 (1)).
			(c)Clinical social
			 worker services not To be included in inpatient hospital
			 servicesSection 1861(b)(4) of the
			 Social Security Act (42 U.S.C.
			 1395x(b)(4)) is amended by striking and services
			 and inserting clinical social worker services, and
			 services.
			(d)Treatment of
			 services furnished in inpatient settingSection
			 1832(a)(2)(B)(iii) of the Social
			 Security Act (42 U.S.C.
			 1395k(a)(2)(B)(iii)) is amended—
				(1)by striking
			 and services and inserting clinical social worker
			 services, and services; and
				(2)by adding
			 and at the end.
				(e)Effective
			 dateThe amendments made by this section shall apply to payments
			 made for clinical social worker services furnished on or after January 1,
			 2012.
			
